DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-22 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot 
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (See claim 12) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a study database, a rules database, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification describes:
Fig 6 and para 0101 disclose the selection server 525 sends out the initial invitations to the study the participant fielding and monitoring server 526 monitors the  acceptance rates of the participants, as well as any data that is collected from screening questions regarding the participants. This data is stored in the source and panelist database 524, and the rates of invitation acceptance is particularly utilized by the supply throttle 575 as indicated previously.

According to the Specification, the generic place holders could be by hardware, software, and/or any combination of hardware, software. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore, the limitations of Claim 12 listed above have invoked 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 has a number of limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 12 does NOT state that a study database, a rules database, a study estimation server for querying, a selection server for selecting, and an administration server for receiving stored in memory and executed by the processor. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig 6 and para 0101 state that embodiments may be entirely software, hardware, or some combination. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 13-22 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 12.
Suggestions
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite something along a processor in communication with memory; a study database, a rules database, a study estimation server for querying, a selection server for selecting, and an administration server for receiving stored in memory and executed by the processor. This will overcome the 112(f) and 112(b) issues with respect to claim 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 12, the claim, when “taken as a whole,” is directed to the abstract idea of sourcing participants for a usability study comprising: receiving study parameters including the type of study, time-to-field of the study, required number of participants, and required participant attributes; receiving a set of business rules for the study; querying a plurality of panel sources for potential participants and pricing data; selecting a subset of the panel sources responsive to the pricing data; receiving participants from the subset of the panel sources; fielding the participants in the study; and monitoring participant outcomes.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 12 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a study database, a rules database, a study estimation server, a selection server, and an administration server…… in claims 1 and 12.” 
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 12 are implying that “….…selecting a subset of the panel sources responsive to the pricing data; receiving participants from the subset of the panel sources; fielding the participants in the study; and monitoring participant outcomes......……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 12 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-11 and 13-22 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo)
Claims 1 and 12 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 12 include various elements that are not directed to the abstract idea. These elements include a study database, a rules database, a study estimation server, a selection server, and an administration server.
Examiner asserts that a study database, a rules database, a study estimation server, a selection server, and an administration server do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 4 and specification paras 28 and 69)1, of the specification detail any combination of a generic computer system program to perform the system. 
The computing elements with comprising: a server and database in claim 12 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-11 and 13-22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 12.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a study database containing study parameters including the type of study, time-to- field of the study, required number of participants, and required participant attributes; a rules database containing a set of business rules for the study, a study estimation server for querying a plurality of panel sources for potential participants and pricing data; a selection server for selecting a subset of the panel sources responsive to the pricing data; and an administration server for receiving participants from the subset of the panel sources, fielding the participants in the study, and monitoring participant outcomes are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Frankham et al. (US Pub. No. 2012/0072232), in view of Korolev et al. (US Pub. No. 2011/0069821), and further in view of Macko et al. (US Pub. No. 2004/0015867), hereinafter Frankham et al., Figs. 1A-1E demonstrate that it is well-understood, routine and conventional a server or processor, a database, a study estimation server, a 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 12-13, and 15-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Frankham et al. (US Pub. No. 2012/0072232), hereinafter Frankham.
Regarding claim 1, Frankham a method for sourcing participants for a usability study comprising: 
receiving study parameters including the type of study, time-to-field of the study, required number of participants, and required participant attributes (see Frankham, para [0084], wherein the survey may be designed to identify parameters for a study or trial, e.g., acceptable or appropriate length of a trial, number of participants, compensation, accessibility of participants to required components of a study, required compliance level, related risks, avoidance of legal and/or FDA-related issues, etc. The survey may be designed to identify certain attributes or characteristics related to a topic. The survey may be used to rank issues (e.g., by importance, urgency and/or interest) pertaining to 
receiving a set of business rules for the study (see Frankham, para [0066], wherein the platform 200 of the present solution may provide a work flow engine, business rules and interface to facilitate, provide or execute any of the online community identification, patient discovery via online survey, trial study);
querying a plurality of panel sources for potential participants and pricing data (see Frankham, para [0012], wherein the method may also include communicating via a network a request to patients of the one or more online communities to participate in the assessment. The device may query a database having data collected via the online survey from the plurality of patients from a plurality of online communities (i.e., panel sources for potential participants); and para [0012], wherein the system may initiate a study based in part on the projected participation rate in the study);
selecting a subset of the panel sources responsive to the pricing data (see Frankham, para [0126], wherein a pool of patients are identified to consider for participation in an assessment. At step 322, patients from the pool of patients are 
receiving participants from the subset of the panel sources (see Frankham, para [0092], wherein a study workflow builder of the clinical trial module may receive information about the selected patients from the patient selector module; and para [0128], wherein the platform may select patients from the pool of patients based on criteria of age, gender or location of the patient, health/medical history of the patient, criteria of side-effects of the patient, criteria of diagnosis of the patient,  criteria of quality of life index of the patient);
fielding the participants in the study (see Frankham, para [0092], wherein assess the suitability of an individual for participating in a medical trial); and
monitoring participant outcomes (see Frankham, para [0093], wherein tracker for monitoring or tracking the progress of the study…. The execution tracker may track milestones and/or any results from the study).
Regarding claim 2, Frankham the method of claim 1, wherein the business rules are received from a client for which the study is being performed (see Frankham, para [0079], wherein data access rules may determine if a user or client may have the access rights to access trial or survey results at any particular time).
Regarding claim 4, Frankham the method of claim 1, wherein the business rules are generated based on the monitored outcomes of sourcing of previous studies (see Frankham, para [0137], wherein the platform may establish and/or maintain any metrics of data collected from the assessments).
Regarding claim 5, Frankham the method of claim 1, further comprising filtering the plurality of panel sources based upon a minimum quality threshold (see Frankham, para [0088], wherein one or more surveys may pre-filter survey participants and provide a pool of relevant, interested and/or motivated patients for the study. Patients may be identified as relevant for recruitment based on a set of inclusion criteria 225, e.g., diagnosed and treated for osteoporosis, having gastrointestinal (GI) side-effects, and having interest in participating in a trial. Patients may be identified as not relevant for recruitment based on a set of exclusion criteria, e.g., high risk for heart attacks). 
Regarding claims 12-17 and 21-22 are rejected based upon the same rationale as the rejection of claims 1-6 and 10-11, respectively, since they are the system claims corresponding to the method claims. Claim 12 recites additional feature a study database, a rules database, a study estimation server for querying, a selection server for selecting, and an administration server for receiving (see Frankham, Fig. 1D; para [0066]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) in view of van Duyne et al. (US Pat. No. 6,859,784).
Regarding claim 3, Frankham the method of claim 1, wherein the business rules, as set forth above with claim 1.
Frankham et al. fails to explicitly disclose extrapolated from a service contract with a client for which the study is being performed. 
Analogous art van Duyne et al. discloses extrapolated from a service contract with a client for which the study is being performed (see van Duyne, column 8, lines 59-62, wherein correlation engine 154 can automatically provide statistical information for review by a customer; and column 4, lines 14-20, wherein consent editor 116 can be used to elect, select, create or modify various consent forms that may be used in a research project. In one implementation, a non-disclosure agreement can be presented to a participant prior to running a research project. Consent editor 116 can be used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included extrapolated from a service contract with a client for which the study is being performed because it would provide an efficiency by providing favorable reviews for products or services involved in the trial or study. Frankham discloses online communities to engage in or join discussions with leads or patients. Using the automated research tool of van Duyne would provide research participants to agree to non-disclosure. 
Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232), in view of Krzysztof Z. Gajos, Daniel S. Weld, Jacob O. Wobbrock et al. (Automatically generating personalized user interfaces with Supple, Artificial Intelligence 174 (2010) 910–950), and further in view of Brierley et al. (US Pub. No. 2010/0114666).
Regarding claim 6, Frankham the method of claim 5.
Frankham et al. fails to explicitly disclose wherein a quality metric for each panel source is generated by prior participation in studies responsive to timing of study tasks, red herring questions, answer consistency and answer patterns.
Analogous art Gajos et al. discloses a quality metric for each panel source is generated by prior participation in studies responsive to timing of study tasks, answer consistency and answer patterns (see Gajos, page 918, wherein provides a quantitative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included a quality metric for each panel source is generated by prior participation in studies responsive to timing of study tasks, red herring questions, answer consistency and answer patterns because it would improve the quality of performed tasks. Frankham discloses quality of the study by refining or modifying the study based on results from the study. Using the automatically generating personalized user interfaces of Gajos would improve both user performance and satisfaction.
Analogous art Brierley et al. discloses a quality metric for each panel source is generated by prior participation in studies responsive to red herring questions, answer consistency and answer patterns (see Brierley, para [0013], wherein each of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included a quality metric for each panel source is generated by prior participation in studies responsive to red herring questions, answer consistency and answer patterns because it would improve the quality of performed tasks. Frankham discloses quality of the study by refining or modifying the study based on results from the study. Using the system for screening and evaluation of research panel members of Brierley would improve the quality and efficiency of participants. 
Claims 10 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) in view of Korolev et al. (US Pub. No. 2011/0069821).
Regarding claim 10, Frankham the method of claim 1.

Analogous art Korolev et al. discloses throttling a rate of invitations to the subset of panel sources for the participants based upon a rate of participation compared against an estimate of participation rate (see Korolev, para [0050], wherein proactive invitations sent to customers and visitors after observation and ranking have a much higher probability of success than automated invitations sent to any or all visitors or customers without ranking. The goal of ranking then is to increase the probability of successful results. PIS 130 has an invitation pacing software IPSW 133 provided thereon and adapted to control or throttle the rate that proactive invitations are sent out to qualified customers and visitors. Pacing proactive invitations is accomplished by a pacing algorithm that takes into account several parameters among which segment activity defined as interaction handling statistics for a segment is considered; and para [0093], wherein the ranking system determines if the observed behavior of the customer is such that the probability value could be realized. A pint system could be implemented that produces a value that can be compared against a system value to determine if a visitor will be solicited for proactive engagement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included throttling a rate of invitations to the subset of panel sources for the participants based upon a rate of participation compared against an .
Claims 11 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) in view of Macko et al. (US Pub. No. 2004/0015867).
Regarding claim 11, Frankham the method of claim 1, wherein the fielding includes providing a file of participant information (see Frankham, para [0061], wherein this database of relevant patient information is leveraged to design clinical trials, such as Phase IV trials and recruit relevant patients).
Frankham et al. fails to explicitly disclose a usability testing system to alter the usability testing of the participants based upon known data. 
Analogous art Macko et al. discloses providing a file of participant information to a usability testing system to alter the usability testing of the participants based upon known data (see Macko, paras [0027] and [0031], wherein the participant manager 26 is used to update participant and test information, and includes information about potential test participants such as name, job title, and product expertise, since it is desirable that appropriate individuals are selected for specific usability tests, such as novice versus experienced users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, 
Allowable Subject Matter
Regarding claims 7 and 18 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejection. Also, 8-9 and 19-20 are being dependent on allowable claims 7 and 18.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2005/0182663; US Pat No. 8,170,971; US Pub No. 2010/0205541; US Pub No. 2003/0191795; US Pub No. 2003/0036944; US Pub No. 2002/0069079; US Pub No. 2003/0028642; US Pub No. 2011/0208822; US Pub No. 2009/0204267; US Pub No. 2012/004183; US Pub No. 2004/0210661; US Pat No. 6,526,392; US Pub No. 2010/0332582; US Pub No. 2010/0114666; Jason I. Hong, Jeffrey Heer, Sarah Waterson, and James A. Landay (WebQuilt: A Proxy-based 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        3/3/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 4 and specification paras 28 and 69). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.